ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03438, concluding that DONALD B. DEVIN of HACKETTSTOWN, who was admitted to the bar of this State in 1969, and who thereafter was suspended from the practice of law by Order of this Court filed May 22, 2003, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And DONALD B. DEVIN having failed to appear as ordered by the Court, to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the record in this matter and on the basis of respondent’s failure to appear on the Court’s Order to Show Cause that disbarment is required, In re Kantor 180 N.J. 226, 850 A.2d 473 (2004);
And good cause appearing;
It is ORDERED that DONALD B. DEVIN be disbarred, effective immediately, that his name be stricken from the roll of attorneys, and that he be permanently restrained and enjoined from practicing law; and it is further;
*345ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DONALD B. DEVIN pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.